IN THE SUPREME COURT OF THE STATE OF DELAWARE

TIMOTHY YOUNG,                               §
                                             §       No. 273, 2015
       Defendant Below-Appellant,            §
                                             §       Court Below: Superior Court
       v.                                    §       of the State of Delaware,
                                             §       in and for Kent County
STATE OF DELAWARE,                           §
                                             §       Cr. ID No. 1208000661
       Plaintiff Below-Appellee.             §

                               Submitted: December 9, 2015
                               Decided:   December 9, 2015

       Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                       ORDER

       This 9th day of December 2015, the Court has carefully considered the

parties’ briefs and the record on appeal. The appellant, who pled guilty to drug

dealing, appeals the dismissal of his Rule 61 application. In several prior cases,

this Court has rejected various iterations of the same arguments presented in this

appeal.1 For the reasons stated in those cases, we affirm the Superior Court’s

denial of postconviction relief in this appeal. The appellant’s petition lacked merit




1
  See Aricidiacono v. State, __ A.3d __, 2015 WL 5933984, at *3–4 (Del. Oct. 12, 2015);
Anazara Brown v. State, 117 A.3d 568, 581 (Del. 2015); Ira Brown v. State, 108 A.3d 1201,
1205–06 (Del. 2015); State v. Jones, 2015 WL 6746873, at *1 (Del. Nov. 4, 2015); Turnage v.
State, 2015 WL 6746644, at *1 (Del. Nov. 4, 2015); Brewer v. State, 2015 WL 4606541, at *2–3
(Del. July 30, 2015); McMillan v. State, 2015 WL 3444673, at *2 (Del. May 27, 2015); Patrick
L. Brown v. State, 2015 WL 3372271, at *2 (Del. May 22, 2015); Carrero v. State, 2015 WL
3367940, at *2 (Del. May 21, 2015).
as he did not plead any basis to avoid the effect of his voluntary and knowing plea

of guilty and he has not suffered an unjust conviction.

      NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgment

of May 6, 2015 is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Leo E. Strine, Jr.

                                       Chief Justice




                                          2